
	
		I
		111th CONGRESS
		1st Session
		H. R. 941
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2009
			Mr. Alexander
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to provide for disaster assistance for electric
		  utility companies serving low-income households, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Low-Income Rate Payer Disaster
			 Recovery Act of 2009.
		2.Repair,
			 restoration, and replacement of damaged facilities of electric utility
			 companies serving low-income households
			(a)Conditions for
			 contributionsSection 406(a) of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5172(a)) is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (A) by striking and at the end;
					(B)in subparagraph
			 (B) by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(C)subject to
				paragraph (4), to an owner or operator of a private or investor-owned electric
				utility company serving low-income households for the repair, restoration,
				reconstruction, or replacement of facilities of the owner or operator damaged
				or destroyed by a major disaster and for associated expenses incurred by the
				owner or
				operator.
							;
					(2)by redesignating
			 paragraph (4) as paragraph (5); and
				(3)by inserting after
			 paragraph (3) the following:
					
						(4)Conditions for
				assistance to private or investor-owned electric utility companies serving
				low-income households
							(A)In
				generalThe President may make contributions to the owner or
				operator of a private or investor-owned electric utility company serving
				low-income households under paragraph (1)(C) only if—
								(i)the costs of
				repairing, restoring, reconstructing, or replacing its facilities damaged or
				destroyed by the major disaster; exceed
								(ii)the amount that
				is—
									(I)10 percent of the
				facilities’ total transmission and distribution rate base; less
									(II)(aa)in the case of a single
				major disaster, accumulated depreciation on the date of the disaster; or
										(bb)in the case of an aggregation under
				subparagraph (B), accumulated depreciation on the date of the first major
				disaster included in such aggregation.
										(B)Aggregation for
				purposes of determining costsFor purposes of determining under
				this paragraph the costs of repairing, restoring, or replacing the facilities
				of an owner or operator, the costs of damage from all previous major disasters
				during the 12-month period preceding the date of the declaration of the major
				disaster for which the owner or operator is seeking contributions under
				paragraph (1)(C) shall be aggregated.
							(C)Application
				deadlineAn owner or operator may apply for contributions under
				paragraph (1)(C)—
								(i)in
				the case of a single major disaster, not later than 60 months after the date of
				the declaration of the disaster; or
								(ii)in the case of an
				aggregation under subparagraph (B), not later than 60 months after the date of
				the most recent major disaster for which the owner or operator is seeking
				contributions.
								(D)Available
				fundingSubject to
				subparagraph (E), an owner or operator may apply for contributions under
				paragraph (1)(C) in the amount determined by multiplying—
								(i)the amount by which the costs described in
				subparagraph (A)(i) attributable to the owner or operator exceed the amount
				described in subparagraph (A)(ii) attributable to the owner or operator;
				by
								(ii)the percent of
				retail residential customers comprised of low-income households served by the
				facilities of the owner or operator.
								(E)Limit on Federal
				assistance for disaster relief
								(i)In
				generalThe total amount of contributions made to an owner or
				operator under paragraph (1)(C) may not exceed $50,000,000 in any 12-month
				period.
								(ii)Presidential
				waiverFor any major disaster
				occurring after the date of enactment of this clause, the President may waive
				the limit established by clause (i) if the President determines that the event
				is of an extraordinary nature; except that in no case may the total amount of
				contributions made to an owner or operator under paragraph (1)(C) exceed 100
				percent of the cost of repair, restoration, reconstruction, or replacement of
				the damaged facilities of the owner or operator.
								(F)Approval or
				disapproval of applicationsThe President shall approve or
				disapprove an application for contributions submitted by an owner or operator
				for contributions under paragraph (1)(C) not later than 30 days after the date
				of receipt of the
				application.
							.
				(b)Federal
			 shareSection 406(b)(2) of the Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act (42 U.S.C. 5172(b)(2)) is amended by striking
			 public facility or private nonprofit facility and inserting
			 public facility, private nonprofit facility, or private or
			 investor-owned electric utility company serving low-income
			 households.
			(c)Large in-lieu
			 contributionsSection 406(c) of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5172(c)) is amended by adding at
			 the end the following:
				
					(3)For private or
				investor-owned electric utility companies serving low-income
				households
						(A)In
				generalIn any case in which the owner or operator of a private
				or investor-owned electric utility company serving low-income households
				determines that the public welfare would not best be served by repairing,
				restoring, reconstructing, or replacing the facility, the owner or operator may
				elect to receive, in lieu of a contribution under subsection (a)(1)(C), a
				contribution in an amount equal to 75 percent of the available funding pursuant
				to subsection (a)(4)(D) or (a)(4)(E).
						(B)Use of
				fundsFunds contributed to an owner or operator under this
				paragraph may be used by the owner or operator to—
							(i)repair, restore,
				or improve other private or investor-owned power facilities;
							(ii)construct a new
				private or investor-owned power facility; or
							(iii)fund hazard
				mitigation measures that the owner or operator determines to be necessary to
				meet a need for the services and functions of the owner or operator in the area
				affected by the major
				disaster.
							.
			(d)Eligible
			 CostSection 406(e)(1)(A) of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5172(e)(1)(A)) is amended by
			 striking public facility or private nonprofit facility and
			 inserting public facility, private nonprofit facility, or private or
			 investor-owned electric utility company serving low-income
			 households.
			(e)DefinitionsSection
			 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5172) is amended by adding at the end the following:
				
					(f)DefinitionsIn this section, the following definitions
				apply:
						(1)Private or
				investor-owned electric utility company serving low-income
				householdsThe term private or investor-owned electric
				utility company serving low-income households means a privately-owned
				or investor-owned electric utility company in which no less than 25 percent of
				its retail residential customers are low-income households.
						(2)CompanyThe
				term company means a corporation, partnership, association, or
				joint stock company.
						(3)Electric utility
				companyThe term electric utility company means
				any company that owns, operates, or leases facilities used for transmission or
				distribution of electric energy for sale.
						(4)Low-income
				householdThe term low-income household means a
				household with a total annual household income that does not exceed the greater
				of—
							(A)an amount equal to
				150 percent of the poverty level of a State; or
							(B)an amount equal to
				60 percent of the State median income.
							(5)Poverty
				levelThe term poverty level has the meaning given
				the term in section 2603 of the Low-Income Home Energy Assistance Act of 1981
				(42 U.S.C. 8622).
						(6)State median
				incomeThe term State median income has the
				meaning given the term in section 2603 of the Low-Income Home Energy Assistance
				Act of 1981 (42 U.S.C.
				8622).
						.
			3.RegulationsNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Homeland Security in consultation with
			 the Chairman of the Federal Energy Regulatory Commission shall promulgate
			 regulations necessary to implement this Act and the amendments made by this
			 Act.
		4.ApplicabilityThis Act and the amendments made by this Act
			 shall apply to a major disaster occurring after the date of enactment of this
			 Act.
		
